             Case 4:20-cv-01478-JM Document 9 Filed 03/08/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

RICHARD WILLIS FULTON                                                                      PLAINTIFF
ADC #086678

v.                                       4:20-cv-01478-JM-JJV

TIM RYLES, Sheriff, Faulkner County; et al.                                            DEFENDANTS


                                                 ORDER

        The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed.

After careful review, this Court adopts the Partial Recommendation in its entirety as its findings

in all respects.

        IT IS THEREFORE ORDERED that:

        1.         Plaintiff may proceed with his inadequate medical care and excessive force claims

against Defendants LPN Linzee Whitaker, MA Leanne Dixon, and Corrections Officer Whitaker.

        2.         Defendant Sheriff Tim Ryles is DISMISSED without prejudice from this lawsuit.

        3.         It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

        Dated this 8th day of March, 2021.


                                                               ________________________________
                                                               UNITED STATES DISTRICT JUDGE
